Cite as 2013 Ark. App. 539



                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-12-898


CONNIE WATKINS AND RICHARD                       Opinion Delivered   October 2, 2013
WATKINS
                  APPELLANTS                     APPEAL FROM THE GREENE
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CV-06-335]

CITY OF PARAGOULD, ACTING BY                     HONORABLE DAVID N. LASER,
AND THROUGH THE PARAGOULD                        JUDGE
LIGHT & WATER COMMISSION
                     APPELLEE                    DISMISSED WITHOUT PREJUDICE



                         ROBERT J. GLADWIN, Chief Judge

       Appellants, Connie and Richard Watkins, appeal pro se from orders of the Greene

County Circuit Court granting appellee, the City of Paragould, a prescriptive easement over

appellants’ property and enjoining appellants from interfering with the easement. We dismiss

the appeal due to lack of a final order.

       The parties have been engaged in a long-standing conflict over the City’s efforts to

trim trees on or near appellants’ property. In November 2006, the conflict escalated to the

point that appellant Connie Watkins was arrested for disorderly conduct.1 After that incident,

the City filed a petition in the Greene County Circuit Court claiming an easement over

appellants’ property and asking that appellants be enjoined from harassing City workers and

interfering with the City’s maintenance of its electrical lines. Appellants responded with a


       1
       Mrs. Watkins’s conviction for disorderly conduct was affirmed by our court in
Watkins v. State, 2010 Ark. App. 85, 377 S.W.3d 286.
                                   Cite as 2013 Ark. App. 539



counterclaim that, over time, included approximately twenty-seven counts against the City.

Many of the counts were dismissed; others were set for trial, separate and apart from the City’s

petition for an injunction.

       The trial court heard the injunction petition over several days and entered an order on

May 10, 2012, enjoining appellants from interfering with the City’s prescriptive easement

over their property. Though appellants’ counterclaim remained pending, they filed a notice

of appeal from the May 10, 2012 order, from orders denying their posttrial motions, and from

several previous orders. The City moved to strike the notice of appeal on the ground that no

final order had been entered, due the pendency of appellants’ counterclaim. See Ark. R. Civ.

P. 54(b)(2) (2013) (providing that, absent a certificate executed by the circuit court in

compliance with the rule, an order that adjudicates fewer than all of the claims in a lawsuit

shall not terminate the action).

       At a subsequent hearing, appellants expressed an interest in obtaining a Rule 54(b)

certificate to allow an immediate appeal. The City’s attorney remarked that the certificate

should be attached to the judgment itself. The court acknowledged counsel’s comment but

decided to execute a “separate” certificate. Thereafter, the court issued a nunc pro tunc

“Addendum,” which purported to be a Rule 54(b) certificate.

       The Addendum was entered of record on August 7, 2012. It was not attached to the

court’s May 10, 2012 order; nor did it reiterate the findings and conclusions of law from the

order, or incorporate or replicate the order in any way. Rather, it declared the May 10, 2012

order (and related posttrial orders) to be final and set forth facts declaring why there was no


                                               2
                                  Cite as 2013 Ark. App. 539



just reason to delay an appeal. Appellants filed subsequent notices of appeal from various

orders of the court but did not reference the Addendum.2

       We conclude that the Addendum does not qualify as a certificate under Rule 54(b).

A proper certificate permitting an immediate appeal “shall appear immediately after the court’s

signature on the judgment . . . .” Ark. R. Civ. P. 54(b)(1) (2013) (emphasis added). Our

supreme court has construed the word “shall” when used in our Rules of Civil Procedure to

mean that compliance is mandatory. See Ray & Sons Masonry Contractors, Inc. v. U.S. Fid. &

Guar. Co., 353 Ark. 201, 114 S.W.3d 189 (2003). The plain language of the rule therefore

requires that the certificate be located on the judgment, after the court’s signature.

       The wisdom of placing the certificate on the judgment itself, rather than on a separate

document, is apparent. The presence of the certificate is necessary to grant finality to the

judgment. That, in turn, establishes the identity of the order appealed from, which must be

included in the notice of appeal, and the date from which to calculate the deadline for filing

the notice of appeal.

       Because the circuit court’s purported certificate in this case was not located on the

judgment, it is insufficient to permit an appeal under Rule 54(b). We must therefore dismiss

the appeal due to lack of a final order. We also note that, while an interlocutory order

granting an injunction is immediately appealable, see Ark. R. App. P.–Civ. 2(a)(6) (2013), that

rule does not confer appellate jurisdiction in this instance, even though an injunction was


       2
        Neither these notices of appeal nor any prior notices included a statement that
appellants abandoned any pending but unresolved claims. See Ark. R. App. P.–Civ. 3(e)(vi)
(2013).

                                               3
                                 Cite as 2013 Ark. App. 539



entered. When an appeal is taken pursuant to Rule 2(a)(6), the record must be filed within

thirty days of the interlocutory order. Ark. R. App. P.–Civ. 5(a) (2013); Murphree v. Giraffe

Tree Serv., Inc., 2011 Ark. App. 721. Here, the injunction was entered on May 10, 2012, and

the record was filed on October 18, 2012, well beyond the thirty-day mark. See Po-Boy Land

Co. v. Mullins, 2010 Ark. App. 709.

       Dismissed without prejudice.

       GLOVER and WHITEAKER, JJ., agree.

       Richard Watkins and Connie Watkins, pro se appellants.

       Michael Mosley and Hamilton, Colbert & Scurlock, LLP, for appellee.




                                             4